Citation Nr: 1545311	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty training from February 2006 to May 2006, and service from June 4, 2011 to June 5, 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

There is no probative evidence of record that the Veteran has an acquired psychiatric disability which is as likely as not causally related to, or aggravated by, active service, or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2012. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service personnel records, post service medical records, and the statements of the Veteran in support of the claim.  2012 VA electronic correspondence reflects that the Veteran's complete service treatment records (STRs) could not be located.  In addition, a June 2012 rating decision outlines the VA steps which were taken to obtain the Veteran's records.  When at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  The Veteran has been informed of the evidence necessary to substantiate her claim, but has failed to comply with VA requests for examination and failed to provide authorization for VA to obtain pertinent records. 

The Veteran has reported that she has previously been prescribed Prozac (See 2012 private report) and she has reported that she has been prescribed Viibryd from a private provider (See February 2015 VA clinical record); however, she has not provided VA with sufficient information for it to obtain clinical records to support these assertions, to determined who prescribed the medications, and to determine when the Prozac was prescribed.  The duty to assist is not a one-way street.  If a Veteran wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was scheduled for VA examinations in January 2013 and September 2013, but failed to report for either examination despite VA notification.  In January and September 2013 correspondence, the Veteran stated that she was "not refusing" to attend a VA examination, but she essentially indicated that she did not feel that an examination was necessary.  Despite her assertion that she was not refusing to attend an examination, she failed to report for either examination.  Again, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the evidence of record does not indicate that the Veteran was unable to physically or mentally attend the examinations.  (She was able to attend examinations for her left shoulder disability and tinnitus in 2012, 2013, and 2014, and go to a private mental health examiner in October 2012, March 2013, and May 2013, for the purposes of obtaining VA benefits. (See June 2013 private clinical report).  The Board finds, based on the record as a whole, that the Veteran, without good cause, has failed to report for an examination.  Thus, the claim will be adjudicated based on the evidence of record. 38 C.F.R. § 6.55(1) and(b) (2015).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310 , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran avers that she has depression secondary to her service-connected left shoulder disability and tinnitus.  The Board finds that there is insufficient evidence to warrant service connection.

The Veteran scored a "zero" on May 2014 and March 2015 VA depression screenings and replied "not at all" when asked if she was "feeling down, depressed, or hopeless."  She also replied "not at all" when asked if she had "little interest or pleasure in doing things."  

The claims file includes a clinical report from psychologist M. Canell, dated in November 2012 (from an October 2012 examination), and a report from him dated in June 2013.  The Board finds that the opinions are not sufficient upon which to grant service connection as the opinions are based on a less-than-complete history provided by the Veteran, without benefit of review of Veteran's service personnel records or clinical records regarding her hearing, tinnitus, and/or left shoulder injury.

Notably, Dr. Canell's report reflects that he had difficulty obtaining a number of facts from the Veteran, to include what she did while not attending school, and the reports fail to discuss the Veteran's employment, her financial status prior to her 2011 Reserve duty, and her engagement but lack of marriage to R.T. in 2009 and 2010.  In his October 2012 report, Dr. Canell noted that the Veteran would like to find employment, and in June 2013, he found that her condition had worsened and that she was not capable of completing any particular project, regardless of its simplicity; however, he failed to note her employment as a CNA (certified nurse aid).  A January 2012 VA examination report reflects that the Veteran was currently employed full time as a CNA and also a student working towards her RN degree.  An April 2013 VA examination report for the Veteran's shoulder reflects that she was employed as a CNA and had not missed any work recently due to her shoulder.  Based on the Veteran's description of her condition and Dr. Canell's findings, the Board finds that it would have been important for him to know whether she was employed.  

Dr. Canell's history also mentions the Veteran's marriage in 2007 and divorce a year later, and next mentions her marriage to B.T. in 2012, but totally skips over any history of her relationship and engagement to R.T. in 2009 and 2010.  Given Dr. Canell's findings of the Veteran's vulnerability and social difficulties, information as to the Veteran's relationships may have impacted his findings.  

Dr. Canell stated in his 2013 report that the Veteran was probably impaired, but stable enough to be accepted into the Armed Forces and her exacerbation of impairment "must therefore have occurred during the time that she was active in the Reserves," but fails to distinguish between her active reserve times, or discuss the years between them and intervening factors.  

Dr. Canell also noted that the Veteran reported that she had previously been on Prozac, yet it fails to note any prior treatment dates, and the Veteran has not provided VA with any information regarding this medication and the reasons and timing for its prescription.  Notably, if the Veteran had been on Prozac prior to her 2011 in-service injury, such would be an important fact for consideration.  Likewise, if the Veteran was prescribed Prozac after her injury, the reasons for such would be an important fact.  The Veteran has failed to provide record as to Prozac prescription or any timeline.

Dr. Canell also found in his November 2012 report that the Veteran reported that her hearing loss was "moderately severe"; however, the clinical records do not reflect such.  Normal hearing is from 0 to 20 dB, and the Veteran's hearing was noted, in July 2012, to be 21.25 dB for the right ear and 23.75 for the left ear.  Thus, the evidence is against "moderately severe" bilateral hearing loss.  

Dr. Canell's report also reflects that the Veteran was not forthright in providing information (e.g. she initially denied a family history of mental disorder, but later noted at least three relatives had such, and after "probing," he could not find out what she did when she did not attend school).

Dr. Canell initially deferred a finding as to the Veteran's Axis II diagnosis and noted that she does not have a "serious type of personality disorder," and later he did not note an Axis II diagnosis.  The Board finds that adequate rationale has not been provided on this. 

Dr. Canell stated in his 2012 report that the Veteran did not deploy with her unit to Iraq due to having been told that she had cancer, and that her lack of deployment with her unit was related to her major difficulties behaviorally and socially.  He stated, in pertinent part, as follows:

It is therefore as likely as not that her major difficulties behaviorally and socially are tied in unquestionably with the unfortunate experiences she went through while wanting on the one hand to be of excellent service to the Army Reserves but on the other hand not being able to carry through with any of the meaningful projects that were assigned to her unit when they were deployed to the Mid East.

Dr. Canell's June 2013 report reflects, in part, as follows:

I am not sure as whether or not her specific problems with physical impairments are in fact service connected or not because I am not privy to those particular records. I do know however that according to the veteran much of her problems with her shoulder and the report about cancer and other difficulties certainly occurred within the interval of time that she was supposed to be deployed and so it is simply up to the individuals who examine these contingencies to discover whether or not her problems with physical pain and other impairments are in fact service connected.

There is no competent credible evidence of record that the Veteran has had cancer, was incorrectly informed by VA or the military that she had cancer, was scheduled to go to Iraq, or was prevented from deploying to Iraq due to possible cancer.  The Veteran's VA Past Medical History list does not reflect that she has been diagnosed with cancer or probable cancer.  The evidence also does not reflect that she was scheduled to deploy to Iraq, and was prevented from doing such due to her June 2011 shoulder disability.  

In sum, Dr. Canell's opinion lacks probative value because it is not based on an accurate complete review of the Veteran's history, to include her dates of service, her civilian employment, and her personal relationships.  His opinion is sufficient for VA to request a VA examination and opinion, which it did.  However, the Veteran failed to report for examinations.  

The Board acknowledges that the Veteran is service-connected for left shoulder disabilities and tinnitus, and that she has been diagnosed with "pain disorder associated with both psychological factors and a general medical condition." However, the Board is unable to determine if she has an acquired psychiatric disability caused by, or aggravated by her service-connected disability because of the Veteran's complicated psychological history.  As noted by Dr. Canell, she has a history of family mental health disabilities, she was abused as a child, she had an "obnoxious" home life prior to the military, she is the child of "extremely argumentative if not totally dysfunctional parents," she was vulnerable prior to the Army Reserves, and she was probably an "impaired individual psychologically speaking" prior to military service.  However, as noted above Dr. Canell did not have an accurate picture of the Veteran's mental health history, social life, and work history when rendering his opinion, or her dates of service.

In addition, the Veteran has not been forthright in her history (i.e. when she was supposed to deploy, when she was apparently told she had cancer, when she was prescribed medication for an acquired psychiatric disability, the level of her hearing loss, her relationships, her employment, her education).  Her lack of forthrightness casts a doubt on her credibility to the private examiner, and in turn, on his report.  While Dr. Canell has indicated that the Veteran's mental health was aggravated due to service, his opinion lacks probative value because it is not based on a complete history of the pertinent facts, and it is, therefore, insufficient to warrant service connection.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities, to include when there is a family history of such and pre-service stressors.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The probative evidence does not support a finding that it is as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service or a service-connected disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


